Citation Nr: 1444055	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-41 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was certified to the Board by the Atlanta, Georgia RO.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to secure an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

In this regard, a May 2008 VA compensation examination report states that the examiner reviewed the claims file but found no evidence of hypertension currently or in service.  While the Veteran was not found to have hypertension at the examination, a review of the service medical records reveals multiple elevated blood pressure readings.  For example, in October 2005 the appellant's blood pressure was 137/96, and she reported a history of having an elevated blood pressure.  The Veteran's service medical records also show that in April 2006, her pressure was 130/94; that in June 2006, her pressure was 125/93; that in December 2006, her pressure was 121/90; and that in March 2007, her pressure was 133/91.  Postservice the appellant was noted in June 2014 to be on anti-hypertensive medication.  While there are certainly other blood pressure readings which do not fulfill the criteria for hypertension, the Board cannot draw its own medical conclusions.  Hence, it must remand for an examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any pertinent private medical records in her possession and the necessary permission to contact her private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the etiology of her currently diagnosed hypertension.  The examiner must review the entire claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension is related to her active service.  The examiner must address the significance, if any, of any and all elevated blood pressure readings noted during the appellant's active duty service.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA physician who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO must readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

